DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-12 in the reply filed on 05/25/2022 is acknowledged.
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (JP 2012052206 A) in view of Ohara et al (US 2003/0183529 A1), herein Ohara.
The examiner has provided a machine translation of JP 2012052206 A.  The citations herein refer to the provided translation.

  	In regards to claims 1, 3, 5 and 7, Izumi teaches a coating for a turbine component [0001-0002].   The coating comprises metal particles with metal oxide skeleton coatings on the particles [0015-0016, 0020, Fig. 1].  The metal particles comprise CoNiCrAlY [0019].  The first oxide coating comprises Al oxide as the main component [0025-0026].  Izumi teaches the metal oxide further contains other oxides of the metals present in the alloy particles, but does not expressly teach that the other metal is yttrium forming Y oxide.  However, as the alloy of Izumi is substantially similar to that of the claimed alloy, it is expected to have substantially similar oxide formation including the Y oxide, see In re Best.  
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.

Similarly, Izumi does not expressly teach that the coating is wear resistant.  However, as the particle coating of Izumi is substantially similar to that of the claimed alloy particle coating, it is expected to have substantially similar oxide properties such as wear resistance, see In re Best.  
Izumi teaches the component is a turbine component such as a moving blade [0063, 0065].  The moving blade of Izumi is considered to be a sliding component as Ohara teaches it is known that the tip of turbine blades slide against the blade ring in a gas turbine [0001, 0004].  Additionally, Ohara teaches it is conventionally known to put wear resistant coating comprising MCrAlY on the tip of turbine blades that slide against the blade ring [Abstract, 0004, 0022, 0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the wear resistant coating of Izumi as the wear resistant coating of Ohara.  One would have been motivated to do so as it would be the simple substitution of one known wear resistant coating for turbine blades for another and thus one would have had a reasonable expectation of success.


    PNG
    media_image1.png
    695
    957
    media_image1.png
    Greyscale

OA FIG. 1, Izumi’s Fig 1 showing the coating comprising MCrAlY particles.

Claims  2, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (JP 2012052206 A) in view of Ohara et al (US 2003/0183529 A1), herein Ohara, as applied to claim 1 above, and as evidenced by Puetz et al. (Characterization of transient oxide formation on CoNiCrAlY after heat treatment in vacuum and air).

In regards to claim 2, Izumi further teaches a second oxide layer is formed, but does not expressly teach that composition of the second oxide layer comprises Cr oxide and is formed between the metal particles.  
Puetz teaches CoNiCrAlY coatings [Abstract].  
Puetz expressly teaches that CoNiCrAlY are known to form oxides on their surfaces [Abstract].  The oxides comprise Al oxide and have a Cr oxide scale formed on the surface [Abstract, Pg. 648- 2nd column].  
Based on the teaching of Puetz it is expected that the oxide coating of Izumi includes an Al oxide layer formed underneath a Cr oxide layer.  
 Izumi teaches the oxide layers are formed between the particles forming an oxide skeleton [0025, Fig. 1]. 

In regards to claim 4, Izumi further teaches the metal particles comprise CoNiCrAlY [0019].

In regards to claims 6 and 8,  Izumi teaches the limitations of claims 2 and 4 as set forth above.  Izumi further teaches the component is a turbine component such as a moving blade [0063, 0065].  The moving blade of Izumi is considered to be a sliding component as Ohara teaches it is known that the tip of turbine blades slide against the blade ring in a gas turbine [0001, 0004].  Additionally, Ohara teaches it is conventionally known to put wear resistant coating comprising MCrAlY on the tip of turbine blades that slide against the blade ring [Abstract, 0004, 0022, 0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the wear resistant coating of Izumi as the wear resistant coating of Ohara.  One would have been motivated to do so as it would be the simple substitution of one known wear resistant coating for turbine blades for another and thus one would have had a reasonable expectation of success.

Claims 1, 3, 5, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (JP 2012052206 A) in view of Ochiai et al (US 2006/0035068 A1), herein Ochiai.
The examiner has provided a machine translation of JP 2012052206 A.  The citations herein refer to the provided translation.

In regards to claims 1, 3, 5, 7, 9 and 11, Izumi teaches a heat shield coating for a turbine component [0001-0002].   The coating comprises metal particles with metal oxide skeleton coatings on the particles [0015-0016, 0020, Fig. 1].  The metal particles comprise CoNiCrAlY [0019].  The first oxide coating comprises Al oxide as the main component [0025-0026].  Izumi teaches the metal oxide further contains other oxides of the metals present in the alloy particles, but does not expressly teach that the other metal is yttrium forming Y oxide.  However, as the alloy of Izumi is substantially similar to that of the claimed alloy, it is expected to have substantially similar oxide formation including the Y oxide, see In re Best.  
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.

Similarly, Izumi does not expressly teach that the coating is wear resistant.  However, as the particle coating of Izumi is substantially similar to that of the claimed alloy particle coating, it is expected to have substantially similar oxide properties such as wear resistance, see In re Best.  
Izumi teaches the component is a turbine component such as a moving blade [0063, 0065].  However, Izumi does not expressly teach that the gas turbine component is a turbine blade including a shroud portion with a Z notch , and the wear resistant coating is provided on a slide surface of the Z notch.
Ochiai teaches a turbine blade including a shroud portion with a Z notch provided with a heat resistant and wear resistant coating on the sliding surfaces [Abstract, 0009].  The coating comprises a Stellite-based alloy, a CoCr based alloy, as a high temperature material [0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the wear and heat resistant coating comprising CoNiCrAlY of Izumi as the coating on the sliding surface of the Z notch as taught by Ochiai.  One would have been motivated to do so as it would have been the simple substitution of one known heat and wear resistant coating for turbine blades for another and thus one would have had a reasonable expectation of success.

Claims 2, 4, 6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (JP 2012052206 A) in view of Ochiai et al (US 2006/0035068 A1), herein Ochiai, as applied to claim 1 above, and as evidenced by Puetz et al. (Characterization of transient oxide formation on CoNiCrAlY after heat treatment in vacuum and air).

In regards to claim 2, Izumi further teaches a second oxide layer is formed, but does not expressly teach that composition of the second oxide layer comprises Cr oxide and is formed between the metal particles.  
Puetz teaches CoNiCrAlY coatings [Abstract].  
Puetz expressly teaches that CoNiCrAlY are known to form oxides on their surfaces [Abstract].  The oxides comprise Al oxide and have a Cr oxide scale formed on the surface [Abstract, Pg. 648- 2nd column].  
Based on the teaching of Puetz it is expected that the oxide coating of Izumi includes an Al oxide layer formed underneath a Cr oxide layer.  
 Izumi teaches the oxide layers are formed between the particles forming an oxide skeleton [0025, Fig. 1]. 

In regards to claim 4, Izumi further teaches the metal particles comprise CoNiCrAlY [0019].

In regards to claims 6, 8, 10 and 12,  Izumi teaches the limitations of claims 2 and 4 as set forth above.  Izumi further teaches the component is a turbine component such as a moving blade [0063, 0065].  Izumi teaches the component is a turbine component such as a moving blade [0063, 0065].  However, Izumi does not expressly teach that the gas turbine component is a turbine blade including a shroud portion with a Z notch, and the wear resistant coating is provided on a slide surface of the Z notch.
Ochiai teaches a turbine blade including a shroud portion with a Z notch provided with a heat resistant and wear resistant coating on the sliding surfaces [Abstract, 0009].  The coating comprises a Stellite-based alloy, a CoCr based alloy, as a high temperature wear resistant material [0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the wear and heat resistant coating comprising CoNiCrAlY of Izumi as the coating on the sliding surface of the Z notch as taught by Ochiai.  One would have been motivated to do so as it would have been the simple substitution of one known heat and wear resistant coating for turbine blades for another and thus one would have had a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes: Y. ZHANG (Electrodeposited MCrAlY Coatings for Gas Turbine Engine Application).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Primary Examiner, Art Unit 1784